 In the Matter of BEAR MANUFACTURING COMPANYandUNITED FARMEQUIPMENT AND METAL WORKERS OF AMERICA, CIO °Case No. 13-R-99.5.Decided August 13, 19415Messrs.William M. WalkerandBen 7'. Reidy,of Rock Island, Ill.,for the Company.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by United Farm Equipment and MetalWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Bear Manufacturing Company, Rock Island, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Benjamin B.Salvaty, Jr., Trial Examiner.Said hearing was held at Moline,Illinois, on May 29, 1945.The Company and the Union appeared andparticipated.,All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBear Manufacturing Company is an Illinois corporation with itsmain office and plant located at Rock Island, Illinois. It is there en-IAlthough duly served with Notice of Hearing, the International Association of Machinistsfailed to appear.63 N. L. R. B., No. 47.322 BEAR MANUFACTURING COMPANY323gaged in the manufacture of automotive alignment equipment andindustrial balancers.During the calendar year 1944, the Company'spurchases of raw materials, consisting of steel, iron, and castings,amounted to more than $50,000, of which approximately 20 percentcame from points outside the State of Illinois.During the same pe-riod, the Company manufactured finished products of a value in excessof $50,000, of which approximately 80 percent was shipped to pointsoutside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.'II.THE ORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenanceemployees of the Company, including the engineering departmentemployees, service garage employees, road service men, assistant fore-man in the machine shop, and truck driver, but excluding office andclerical, and supervisory employees.The Company contends that theengineering department employees, service garage employees, roadservice men, and the assistant foreman in the machine shop should beexcluded from the appropriate unit. 'It takes no position with respectto the truck driver .3Engineering department employees:This department is located ina small room separated from the other departments of the plant.Ac-2The Field Examiner reported that the Union submitted 34 application for membershipcards ; that the names of 25 persons appearing on the cards were listed on the Company'spay roll of April 5, 1945; that 11 of the cards were dated March 1945, 13 "April," and1was undated;and that there were 58 employees in the alleged appropriate unit.' The truck driver's duties are confined to local truck driving.We shall include him inthe unit.662514-46-vol. 63-22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDcess to this room is not permitted without the authorization of theproduction manager or the engineering department employees.Theemployees in the engineering department consist of an experimentalengineer 4 and a draftsman.5Both the engineer and the draftsmenreceive substantially higher pay than the production employees.Al-though the engineer is not a graduate engineer he has had long experi-ence in developing new ideas and improvements of the Company'sproducts and some of his ideas and improvements have been patented.The draftsman performs the usual duties of a draftsman, working outsketches given him by the- plant manager or by the experimentalengineer.In view of the technical nature of their duties, we shallexclude the employees in the engineering departmentsService garage employees:located about one-half block from the Company's plant.The garageand its employees are under the general supervision of the sales man-ager.It is operated solely for the purpose of instructing customershow to use the equipment manufactured by the Company. There arefour service garage employees and one foreman. Three of these em-ployees while engaged in repairing cars demonstrate, instruct, and, inthe course of their instruction, allow customers to use the Company'sequipment.Another garage employee is engaged in conducting class-room lectures.None of these employees engage in production work orare interchangeable with production employees.Since the functionsand supervision of the service garage employees differ substantiallyfrom those of production employees in the plant, we shall excludethem from the unit.?Road service mien:There are two road men or road service men.These employees install and service the Company's equipment, andsupply information concerning the use of this equipment.They areunder the supervision of the sales department and occasionally makesales.A substantial portion of their time is spent away from the plant.The functions and working conditions of the road service men aresufficiently different from those of the production employees to warranttheir exclusion from the unit, accordingly, we shall exclude them."Assistant foreman in the machine shop:9There are 21 employees inthe machine shop. The foreman gives instructions, sets up machines,and occasionally operates a machine.He spends most of his time insupervision, has authority to recommend effectively the hire and dis-charge of the employees under his supervision, and in the absence of the'Henry Wochner."Tom Kuberski.eSeeMatter of Underwood Machinery Company,59 N L. R. B 42;Matter ofGeneralElectricCompany,60 N L R B 1110'SeeMatter of Northwest Engineerinq Corporation,62 N L. It B. 555, Accord.Matterof EagleOil and Refining Company, Inc,27 N L R B 1009.9 SeeMatterof NorthwestEngineering Corporation,supra.ULietke. BEAR MANUFACTURING COMPANY325production manager is authorized to discharge employees on his owninitiative.The assistant foreman has substantially the same super-visory functions as the foreman.He also has the authority to recom-mend effectively the hire and discharge of the employees in the machineshop.Accordingly, we shall exclude the assistant foreman in themachine shop from the unit.We find that all production and maintenance employees of the Com-pany, including the truck driver and janitors, but excluding officeand clerical employees, purchasing department clerk, production de-partment clerk, timekeeper, engineering department employees, servicegarage employees, road service men, foremen, assistant foreman in themachine shop, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.10The Company employs approximately 7 part-time production em-ployees.It asserts that because the situation out of which theiremployment arises is only temporary, they should be ineligible toparticipate in the election, whereas the Union contends that theyshould be eligible.The majority of these employees work the samehours each day. They average from 20 to 25 hours a week, and thereis no indication that their employment does not cover production workperformed regularly.',Moreover, they work under the same super-vision and similar working conditions, and receive the same rates ofpay as the full-time employees.We find that they are eligible toparticipate in the election.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations10The requestof the Union thatit be designatedon the ballototherwise than as hereinset forthis hereby referred to the RegionalDirector to whom the Board has delegateddiscretionary authorlt} in matters relating tothe conductof the election11SeeMatterof The Post Printingand PublishingCo., 59 N.L R B. 111513 SeeMatterof Precision S,mcntific Co, 61 N L R B 147,Matter of Pfaeher Brothers,b6N L.R B 1495. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct,"and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bear Manufactur-ing Company, Rock Island, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedFarm Equipment and Metal Workers of America, CIO, for the pur-poses of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.